Citation Nr: 0207856	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1944.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a rating decision in March 1999 by 
the RO.  

The Board remanded the case in January 2001 for additional 
development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary to an equitable 
disposition of the appeal has been received.  

2.  The veteran's service-connected PTSD is shown to more 
nearly approximate a level of disability consistent with that 
of occupational and social impairment with deficiencies in 
most areas such as work, personal relations, judgment, 
thinking or mood and is shown to be manifested by panic 
attacks once per week, nightmares 2 to 3 times per week, 
insomnia, depression, flashbacks, intrusive thoughts, 
hypervigilence, increased paranoia, worry, startle response, 
irritability, impaired impulse control and diminished 
concentration.  

3.  The veteran has the equivalent of a fifth grade education 
and his last work experience was in 1955 as a jack of all 
trades.  

4.  The service-connected PTSD is shown to likely preclude 
the veteran from performing substantially gainful employment 
consistent with his educational and work background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.10, 4.126, 4.129, 4.130 including 
Diagnostic Code 9411 (2001).  

2.  The criteria for the assignment of a TDIU rating have 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that the criteria set forth in the Schedule 
pertaining to mental disorders were changed, effective on 
November 7, 1996; because the veteran's claim was filed in 
October 1998, those new provisions are applicable to the 
instant case.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130 
including Diagnostic Code 9411.  

Under that Diagnostic Code, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

After a careful review of the evidence of record, including 
the December 1998 VA examination report, the Board finds that 
a 70 percent evaluation under Diagnostic Code 9411 is 
warranted for the veteran's service-connected PTSD.  

Specifically, the medical evidence shows that the veteran's 
symptomatology is shown to be productive of deficiencies in 
areas such as work, personal relationships, thinking or mood 
in that it is manifested by panic attacks once per week, 
nightmares 2 to 3 times per week, insomnia, depression, 
flashbacks, intrusive thoughts, hypervigilence, increased 
paranoia, worry, startle response, irritability, impaired 
impulse control and diminished concentration.  

The Board is aware of the severity of the symptomatology as 
reported on the recent VA examinations; however, it is clear 
that the veteran was assessed with increasing symptomatology 
as he aged, including difficulties with memory, recall, 
attention, concentration and recall for recent events.   
Thus, the Board has considered all of the veteran's symptoms 
based on a longitudinal review of the record.  

The Board finds in this regard that the veteran's overall 
disability picture more nearly approximates a level that 
warrants the assignment of a 70 percent rating for the 
service-connected PTSD under the provisions of 38 C.F.R. § 
4.130, including Diagnostic Code 9411.  

Although the veteran reported having a memory loss for his 
own name after incidents in service, the current medical 
evidence does not show any current symptoms of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name so that a schedular 100 percent 
rating is warranted under the provisions of 38 C.F.R. 
§ 4.130, including Diagnostic Code 9411.  



II.  TDIU

After a careful review of the record, the Board finds that 
the criteria for the assignment of a TDIU rating under 
38 C.F.R. § 4.16(a) are met.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Marginal employment is not to be considered substantially 
gainful employment. Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.

The veteran's service-connected PTSD is now rated as 70 
percent disabling.  

The veteran has a fifth grade education and last worked in 
1955 as a jack of all trades.  

The December 1998 VA examination report reflects that the 
veteran's problems associated with his PTSD have interfered 
with him industrially to a moderately severe extent.  The 
examiner also specifically found that the veteran was getting 
worse as he got older.  

Although the August 2001 VA examination report reflects that 
the veteran's psychiatric problems only occasionally 
interfered industrially with his inability to work, the Board 
notes that the veteran has not participated in a work setting 
for many years.  Given his reported psychiatric symptoms, the 
Board finds that the veteran would not likely be able to 
pursue substantially gainful employment in light of his work 
and educational background.  

Thus, after a review of the evidentiary record in its 
entirety, the Board finds that the criteria for a TDIU rating 
under 4.16(a) are met.  


III.  VCAA

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and explains VA's duty to assist.  The 
Board finds that VA's duties under the new law have been 
fulfilled.

The Board determines that the discussions and letters sent to 
the veteran in conjunction with the rating decision, 
statement of the case, as well as the specific development 
letter sent to him in conjunction with the January 2001 
Remand, as well as the Remand itself, informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  The Board 
notes that the veteran replied that the only recent treatment 
he received was at a VA medical center, and that the RO 
obtained those records.  

Additionally, the claim was remanded in January 2001 for 
additional development of the record, in an effort to assist 
the veteran.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, to remand the case would 
serve no useful purpose.  Further development and further 
expending of VA's resources is not warranted.  Given the 
favorable action taken hereinabove, no prejudice results to 
the veteran from the Board's decision on the merits in the 
instant case.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.

A total rating based on individual unemployability due to 
service-connected disability is granted, subject the 
regulations controlling disbursement of VA monetary benefits.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

